UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-2155


PEDER HALVORSON,

                Plaintiff - Appellant,

           v.

P. PURANIK; BECKLEY ARH HOSPITAL,

                Defendants - Appellees.



                                No. 13-2156


PEDER D. HALVORSON,

                Plaintiff - Appellant,

           v.

RALEIGH   GENERAL   HOSPITAL,    1710   Harper   Road,   Beckley,   WV
25801,

                Defendant - Appellee.



                                No. 13-2157


PEDER HALVORSON,

                Plaintiff - Appellant,

           v.
BECKLEY ARH HOSPITAL, Beckley, WV 25802,

                Defendant - Appellee.



                              No. 13-2158


PEDER HALVORSON,

                Plaintiff – Appellant,

          and

CHRISTOPHER HALVORSON, Witness; JOSH FAKESS, Witness,

                Plaintiffs,

          v.

BECKLEY CITY POLICE; BADGE #229; OFFICER     WILHITE, and the
Officer Called for Backup,

                Defendants - Appellees.



                              No. 13-2159


PEDER DWAYNE HALVORSON,

                Plaintiff - Appellant,

          v.

J. O. OTHMAN, M.D., RCP,   Board Certified in Neurology,

                Defendant - Appellee.




                                   2
Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.         Irene C. Berger,
District Judge.    (5:12-cv-05430; 5:12-cv-05431; 5:12-cv-05432;
5:12-cv-05433; 5:12-cv-06775)


Submitted:   November 14, 2013        Decided:   November 20, 2013


Before KING, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peder Halvorson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

                 In these consolidated appeals, Peder Halvorson appeals

the district court’s judgments adopting the magistrate judge’s

report and recommendations and dismissing his complaints.                                      The

district court referred the cases to a magistrate judge pursuant

to    28    U.S.C.      §     636(b)(1)(B)       (2012).         The    magistrate        judge

recommended         that      the    complaints       be    dismissed    for    failing         to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii) (2012).

The magistrate judge advised Halvorson that the failure to file

timely objections to the reports could waive appellate review of

a district court order based upon the recommendation.

                 The    timely        filing     of     specific       objections         to     a

magistrate          judge’s      recommendation            is   necessary      to    preserve

appellate review of the substance of that recommendation when

the     parties         have        been   warned          of   the     consequences            of

noncompliance.               Wright v. Collins, 766 F.2d 841, 845–46 (4th

Cir.       1985);      see    also    Thomas     v.     Arm,    474    U.S.    140    (1985).

Halvorson         has    waived       appellate       review     by    failing       to    file

objections          after     receiving        proper      notice.      Accordingly,            we

dismiss the appeal.                 We dispense with oral argument because the

facts      and    legal       contentions       are   adequately       presented      in       the




                                                 4
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    5